Smith, Presiding Justice.
We granted a discretionary application to consider whether the trial court erred in finding a jury issue under the circumstances of this case. We hold that it did.
The appellant, Howard McRae Webb, and the appellee, Gladys Jones Webb, are involved in a divorce. Prior to marriage, the parties had entered into a pre-nuptial agreement. In the divorce proceedings, Ms. Webb asserts that the pre-nuptial agreement should be ignored because it was the result of duress, nondisclosure of assets, and on other grounds. The trial court determined that the pre-nuptial agreement was valid and not against public policy, and left further determination of the pre-nuptial agreement to the jury.
This case is controlled by Allen v. Allen, 260 Ga. 777 (400 SE2d 15) (1991), and it was error for the trial court to leave this issue to the jury.

Judgment reversed.


All the Justices concur.